Case: 13-3154    Document: 15     Page: 1   Filed: 03/27/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 HENRY W. MAYFIELD,
                      Petitioner,

                             v.

         UNITED STATES POSTAL SERVICE,
                    Respondent.
               ______________________

                        2013-3154
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA0752120095-I-2.
                 ______________________

                      ON MOTION
                  ______________________

   Before PROST, O’MALLEY and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
      Henry W. Mayfield seeks review of a decision of the
 Merit Systems Protection Board (“Board”) sustaining the
 United States Postal Service’s decision to remove May-
 field for unacceptable performance. Because of the limits
 of our jurisdiction to review mixed cases, i.e., challenges
 to an adverse action that was allegedly based, at least in
Case: 13-3154    Document: 15     Page: 2     Filed: 03/27/2014



 2                              MAYFIELD    v. USPS



 part, upon prohibited discrimination, we grant the agen-
 cy’s motion to the extent that we transfer the case to
 federal district court.
                       BACKGROUND
     Mr. Mayfield was employed as a city mail carrier with
 the Postal Service’s Valley Ranch Station in Irving, Texas
 until December 10, 2011, when he was removed for,
 among other things, refusing to deliver mail.
     In May 2012, Mr. Mayfield appealed his removal to
 the Board. He asserts that his removal was motivated by
 racial discrimination, as well as retaliation for his prior
 equal employment opportunity activity, whistleblowing
 disclosure, and a lawsuit accusing the Postmaster and
 several co-workers of identity theft.
     In September 2012, the administrative judge who was
 assigned to the case sustained the removal action. As to
 Mr. Mayfield’s racial discrimination allegations, the
 administrative judge found that there was no evidence
 suggesting the agency’s action was disparate when com-
 pared with the penalties imposed on employees who were
 not in his protected group who were charged with or
 engaging in the same conduct. In that regard, the admin-
 istrative judge pointed out that the employees identified
 by Mr. Mayfield did not work in the same facility and did
 not have the same supervisors as Mr. Mayfield, and there
 was no evidence indicating they purposely refused to
 deliver the mail.
     With regard to Mr. Mayfield’s protected activity alle-
 gations, the administrative judge found that Mr. Mayfield
 had failed to demonstrate that the removal action was
 taken because of the protected activity as opposed to his
 refusal to deliver the mail. After the Board affirmed the
 administrative judge’s initial decision in July 2013, Mr.
 Mayfield timely appealed to this court.
Case: 13-3154      Document: 15   Page: 3    Filed: 03/27/2014



  MAYFIELD   v. USPS                                      3



                         DISCUSSION
     This court’s jurisdiction to review decisions of the
 Board involving cases of discrimination is limited by
 statute. See 5 U.S.C. § 7703. We have jurisdiction to
 review a Board determination that an employee’s case is
 not appealable to the Board, regardless of whether the
 employee has sought to raise claims of agency discrimina-
 tion. See 5 U.S.C. §7703(b)(1); 5 U.S.C. § 7702(a)(1)(A);
 Conforto v. Merit Sys. Prot. Bd., 713 F.3d 1111, 1118 (Fed.
 Cir. 2013). We do not have jurisdiction to review cases
 involving discrimination allegations.        See 5 U.S.C.
 §7703(b)(2); Kloeckner v. Solis, 133 S. Ct. 596, 607 (2012).
     This case falls outside of our limited review authority.
 The Board did not dismiss Mr. Mayfield’s appeal for lack
 of jurisdiction. Rather, it exercised jurisdiction over the
 case and rejected Mr. Mayfield’s allegation that his re-
 moval was motivated by racial discrimination. Because
 this court lacks jurisdiction and judicial review of a Board
 decision in a mixed case that includes a discrimination
 claim is instead assigned to the district courts, we grant
 the agency’s motion to the extent that we transfer the
 petition to the United States District Court for the North-
 ern District of Texas. See 28 U.S.C. § 1631 (authorizing
 transfer of an appeal to the court it could have been
 brought at the time it was filed or noticed).
    Accordingly,
    IT IS ORDERED THAT:
      The motion is granted to the extent that the petition
 is transferred to the United States District Court for the
 Northern District of Texas pursuant to 28 U.S.C. § 1631.
Case: 13-3154   Document: 15    Page: 4     Filed: 03/27/2014



 4                             MAYFIELD   v. USPS



                                  FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk of Court


 s19